Per Curiam.

The sole question presented to this court is whether the plaintiff suffered an injury compensable under the Workmen’s Compensation Act.
The alleged injury suffered by plaintiff was not a physical or traumatic damage or harm accidental in character and as a result of external and accidental means in the sense of being the result of a sudden mishap, occurring by chance, unexpectedly and not in the usual course of events, at a particular time and place. The fact that plaintiff exerted more effort to remove *484the tire than is ordinarily required is not in and of itself sufficient to entitle him to participate in'the State Insurance Fund.
The judgment of the Court of Appeals is reversed and that of the Court of Common Pleas affirmed, on authority of Dripps v. Industrial Commission, 165 Ohio St., 407, 135 N. E. (2d), 873. See, also, Artis v. Goodyear Tire & Rubber Co,, 165 Ohio St., 412, 135 N. E. (2d), 877.

Judgment reversed.

Weygandt, C. J., Stewart, Matthias and Bell, JJ., concur. Zimmerman, Taet and Herbert, JJ., dissent.